Per Curiam:
The judgment appealed from should be affirmed, with costs to the respondent. The findings of fact as proposed by the plaintiff contained in “ plaintiff’s requests to find ” and numbered 9, 13 and 24, which under the interpretation given them by the plaintiff upon this appeal are inconsistent with the decision and findings signed by the learned trial justice, are, therefore, reversed as not justified by the evidence.
Present — Clarke, P. J., Dowling, Merrell, Martin and Burr, JJ.
Judgment affirmed, with costs.